
	
		II
		112th CONGRESS
		1st Session
		S. 1988
		IN THE SENATE OF THE UNITED STATES
		
			December 14, 2011
			Mr. Blunt (for himself,
			 Mrs. McCaskill, Mr. Inhofe, Mr.
			 Coburn, and Mr. Enzi)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Federal Power Act to require the Federal
		  Energy Regulatory Commission to consider private landownership and private use
		  of land in issuing hydropower licenses, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Home Owner Rights
			 Enforcement Act.
		2.Hydropower licenses
			(a)Section 4(e) of
			 the Federal Power Act (16 U.S.C. 797(e)) is amended—
				(1)by designated the
			 first, second, and third sentences as paragraphs (1) through (3) respectively;
			 and
				(2)in paragraph (3)
			 (as so designated), by inserting private landownership by any
			 nonlicensee and private use of land, before recreational
			 opportunities.
				(b)Section 10 of the
			 Federal Power Act (16 U.S.C. 803) is amended—
				(1)in subsection
			 (a)(1), by inserting private landownership by any nonlicensee and
			 private use of land, after water supply; and
				(2)by adding at the end the following:
					
						(k)Private
				landownership
							(1)In
				generalIn developing any
				recreational resource within the project boundary, the licensee shall consider
				private landownership by any nonlicensee as a means to encourage and
				facilitate—
								(A)private investment; and
								(B)increased tourism and recreational
				use.
								(2)Licenses
								(A)Future
				licensesThe Commission shall include the text contained in
				paragraph (1) in any license issued after the date of enactment of this
				subsection.
								(B)Existing
				licensesAny licensee may include the text contained in paragraph
				(1) in any license in effect as of the date of enactment of this
				subsection.
								
				
